Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of the Claims
1.	This application is a CON of 15/516,121  03/31/2017 PAT 10493059, which is a 371 of PCT/GB2015/052887 with a filing date 10/02/2015, which claims benefit of the foreign application UNITED  KINGDOM 1417500.4 with a filing date 10/03/2014. 
2.  	Applicant’s remarks filed on 9/19/2022 are acknowledged. Claims 13-19 are pending in the application.
Responses to Amendments/Arguments
3.	Applicant's arguments regarding the rejection of claims 13- 19 under the obviousness-type double patenting over Morisset’s ‘059 and ‘042 have been fully considered but they are not persuasive. 
Applicants state “However, claim 1 of the '059 patent fails to disclose or suggest that the subject in need thereof should be a subject identified as having one or more genetic variations within the CACNAJA gene and/or the CACNA/B gene. Accordingly, Applicant requests the reconsideration and withdrawal of the double patent rejection based on the '059 patent. Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claim 1 of co-pending Application No. 16/347,042, (the '042 application)”, see page 2.
	However, Morisset’s ‘059 claims methods of use for suppressing or ameliorating the symptoms of paroxysmal extreme pain disorder comprising administering to a subject in need thereof a therapeutically effective amount of compound (5R)-5-(4-[[(2-Fluorophenyl) methyl]oxy]phenyl)-L-prolinamide or a pharmaceutically acceptable salt thereof, see column18. 
Morisset et al.  ‘042 claims a method of treating a neuropathic pain in a patient in need thereof, comprising  administering a therapeutically effective amount of a compound which is (5R)-5-(4-{ [(2-fluorophenyl)methyl]oxy }phenyl)-L-prolinamide, or a pharmaceutically acceptable salt thereof, characterized  in that said compound, or a pharmaceutically acceptable salt thereof, is administered to the patient at a dosage of either 200 mg two times per day (BID) or 250 mg three times per day (TID), and wherein the neuropathic pain is small fiber neuropathy, diabetic neuropathy or trigeminal neuralgia, see claim 1.
The difference between instant claims and Morisset’s ‘059 and ‘042 is that Morisset’s ‘059 and ‘042 are silent on the instant genetic variation. The instant methods of use are embraced within the broader scope of Morisset’s ‘059 and ‘042.
It is prima facie obvious by the teachings taught by the art Morisset’s ‘059 and ‘042 using the same compound and to be useful for the same purpose, i.e., treating paroxysmal extreme pain disorder or neuropathic pain in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus Morisset’s ‘059 and ‘042 still render the instant invention. The rejection of claims 13- 19  under the obviousness-type double patenting over Morisset’s ‘059 and ‘042 
is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
4.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

October 24, 2022